March 9, 2017 DREYFUS OPPORTUNITY FUNDS -Dreyfus Strategic Beta Emerging Markets Equity Fund -Dreyfus Strategic Beta Global Equity Fund Supplement to Summary and Statutory Prospectus dated March 1, 2017 The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus), and the fund's subadviser is Mellon Capital. Investment decisions for the fund are made by members of the Active Equity Team of Mellon Capital. The team members are William S. Cazalet, CAIA, Ronald P. Gala, CFA, C.
